DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claim 20 is rejected under 35 USC 101 as being directed to non-statutory subject matter.  The claim 20 recites “[a] computer-readable recording medium storing a computer program”. 
Using a broadest reasonable interpretation of computer readable recording medium, such medium is considered as anything on which the instructions are provided and last for more than a short period of time, such as secondary or persistent long term computer storage like read only memory (ROM), optical or magnetic disks, compact-disc read only memory (CD-ROM).  The claimed computer readable recording medium is not necessarily non-transitory computer readable medium. The claimed computer readable recording medium is not limited to non-transitory computer readable medium according to applicant’s specification. Applicant’s specification discloses at Paragraph 0145 that “examples of the computer-readable recording medium include….”. The claim invention in the claim 20 is thus non-statutory subject matter. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dzhurinskiy et al. US-PGPUB No. 2015/0054823 (hereinafter Dzhurinskiy) in view of Ohashi US-PGPUB No. 2020/0312033 (hereinafter Ohashi) and Fahey US-PGPUB No. 2015/0077592 (hereinafter Fahey). 
Re Claim 1: 
Dzhurinskiy implicitly teaches a method for creating a composite image, the method executed by a computing device including at least one processor, the method comprising: 
identifying, by the at least one processor, a composition target object included in an input image (Dzhurinskiy teaches at Paragraph 0036 that content management engine 130 is configured to identify at least one content anchor 133 associated with the 3D environment 150…a content anchor…is…object in the 3D environment and at Paragraph 0037 that content anchor 133 could be derived from one or more descriptors based on recognition of an object in digital representation 132); 
determining, by the at least one processor, an insertion content associated with the identified composition target object (
Dzhurinskiy teaches at Paragraph 0036 that content anchor 152 comprises a 2D surface of a window of a room upon which various chroma key content could be placed/overlaid and at Paragraph 0037 that the content management engine 130 can obtain a list of corresponding chroma key content based on the objects identified in the digital environment 132 and select one object from the identified objects to be the content anchor 133 based on characteristics of the corresponding chroma key content and at Paragraph 0056 that the content management engine can obtain an image of finished bridge during the game and overlay a 2D or 3D image of the new game item on the bridge at an angle and a size with respect to the potential buyer’s point of view); and
creating, by the at least one processor, an output image by synthesizing the insertion content with a region occupied by the identified composition target object within the input image (FIG. 2).
Fahey/Ohashi teaches a method for creating a composite image, the method executed by a computing device including at least one processor, the method comprising: 
identifying, by the at least one processor, a composition target object included in an input image (Fahey teaches at FIGS. 7A-7B and Paragraph 0087 a composition target (chroma-key screen 703) included in an input image 742 of a physical scene. 
Ohashi teaches spatial recognition of the object in the camera image. Ohashi teaches at Paragraph 0035 that the basket 400 which is a real object on the table, is replaced by a teapot 410 which is a virtual object generated by CG and the teapot 410 is superimposed on the camera image and Ohashi teaches at Paragraph 0037 that a positional relation between an object appearing in a camera image and a virtual object is determined with the use of depth information regarding the camera image); 
determining, by the at least one processor, an insertion content associated with the identified composition target object (Fahey teaches at FIGS. 7A-7B and Paragraph 0087 a composition target (chroma-key screen 703) included in an input image 742 of a physical scene and inserting the virtual-scene images to the chroma-key screen 703. 
Ohashi teaches spatial recognition of the object in the camera image. Ohashi teaches at Paragraph 0035 that the basket 400 which is a real object on the table, is replaced by a teapot 410 which is a virtual object generated by CG and the teapot 410 is superimposed on the camera image and Ohashi teaches at Paragraph 0037 that a positional relation between an object appearing in a camera image and a virtual object is determined with the use of depth information regarding the camera image); and
creating, by the at least one processor, an output image by synthesizing the insertion content with a region occupied by the identified composition target object within the input image (Ohashi FIG. 4 and Paragraph 0035 and Fahey teaches at FIGS. 7A-7B and Paragraph 0087 a composition target (chroma-key screen 703) included in an input image 742 of a physical scene and inserting the virtual-scene images to the chroma-key screen 703).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have synthesized the virtual content with a region of a real object being identified within the image of the real environment. One of the ordinary skill in the art would have combined the real environment image with the chroma-key content. 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the input image includes at least one chroma key region, and the identifying comprises detecting the chroma key region and identifying an object associated with the detected chroma key region as the composition target object.
Fahey teaches at FIGS. 7A-7B and Paragraph 0087 a composition target (chroma-key screen 703) included in an input image 742 of a physical scene and inserting the virtual-scene images to the chroma-key screen 703. 
Dzhurinskiy teaches at Paragraph 0036 that content anchor 152 comprises a 2D surface of a window of a room upon which various chroma key content could be placed/overlaid and at Paragraph 0037 that the content management engine 130 can obtain a list of corresponding chroma key content based on the objects identified in the digital environment 132 and select one object from the identified objects to be the content anchor 133 based on characteristics of the corresponding chroma key content and at Paragraph 0056 that the content management engine can obtain an image of finished bridge during the game and overlay a 2D or 3D image of the new game item on the bridge at an angle and a size with respect to the potential buyer’s point of view). 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the identifying comprises identifying the composition target object based on a color key, a size, a shape of the detected chroma key region, or any combination thereof. 
Dzhurinskiy further teaches the claim limitation that the identifying comprises identifying the composition target object based on a color key, a size, a shape of the detected chroma key region, or any combination thereof (Dzhurinskiy teaches at Paragraph 0054 that the content management engine can establish a position and orientation of chroma key content of wall fixtures relative to the angle and height of the wall and at Paragraph 0056 that the content management engine can obtain an image of finished bridge…and overlay a 2D or 3D image of the new game item on the bridge at an angle and a size with respect to the potential buyer’s point of view and at Paragraph 0051 that a 2D video image can be overlaid around a barrel-shaped building…properly synchronize the 2D video image on the building’s exterior…alternatively, substantially 2D chroma key content could be mapped around a beverage can once the beverage can has been recognized). 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the identifying comprises identifying the composition target object by applying an object recognition technique to an object in the input image.
Dzhurinskiy further teaches the claim limitation that the identifying comprises identifying the composition target object by applying an object recognition technique to an object in the input image (Dzhurinskiy teaches at Paragraph 0051 that a 2D video image can be overlaid around a barrel-shaped building…properly synchronize the 2D video image on the building’s exterior…alternatively, substantially 2D chroma key content could be mapped around a beverage can once the beverage can has been recognized and at Paragraph 0036 that a content anchor can comprise any recognized objects. 
Dzhurinskiy teaches at Paragraph 0036 that content management engine 130 is configured to identify at least one content anchor 133 associated with the 3D environment 150…a content anchor…is…object in the 3D environment and at Paragraph 0037 that content anchor 133 could be derived from one or more descriptors based on recognition of an object in digital representation 132… the content management engine 130 can obtain a list of corresponding chroma key content based on the objects identified in the digital environment 132 and select one object from the identified objects to be the content anchor 133 based on characteristics of the corresponding chroma key content and at Paragraph 0056 that the content management engine can obtain an image of finished bridge during the game and overlay a 2D or 3D image of the new game item on the bridge at an angle and a size with respect to the potential buyer’s point of view). 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation of associating at least one accessible content with the composition target object; and storing content information including association information between the composition target object and each of the at least one accessible content, in the computing device. 
Dzhurinskiy further teaches the claim limitation of associating at least one accessible content with the composition target object; and storing content information including association information between the composition target object and each of the at least one accessible content, in the computing device (Dzhurinskiy teaches at Paragraph 0043-0044 that content management engine 130 can obtain chroma key content 134 by sending a query to one of the content sources, where at least part of the query is formed using at least one of environment attributes 131…..The chroma key content is preferably organized through an address scheme which ties chroma key content to one or more environment attributes, context attributes, and/or content anchors to allow for easier searching and at Paragraph 0061 that the chroma key content is then pulled from one or more content sources as a function of one or more factors. Exemplary factors include….content anchor attributes. The chroma key content could vary depending upon the position and orientation of the content anchor.  
Dzhurinskiy teaches at Paragraph 0050 that if an office chair within the office is a smooth leather chair with a steel frame, content management engine 130 can render a portion of chroma key content 134 as a smooth leather texture and a portion of chroma key content 134 as a steel frame texture and at Paragraph 0054 that the content management engine can obtain chroma key content from any chroma key content sources including an internet webpage including commercial websites or a database of personal digital images…the content management engine can establish a position and orientation of chroma key content of wall fixtures relative to the angle and height of the wall….the output device is configured to change the relative angle of the wall fixture overlaid to the video image with respect to the potential buyer’s point of view). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that the determining comprises: determining at least one of the at least one accessible content associated with the identified composition target object as at least one candidate content based on the content information; and determining one of the at least one candidate content as the insertion content based on user profile information. 
Dzhurinskiy further teaches the claim limitation that the determining comprises: determining at least one of the at least one accessible content associated with the identified composition target object as at least one candidate content based on the content information; and determining one of the at least one candidate content as the insertion content based on user profile information (Dzhurinskiy teaches at Paragraph 0043-0044 that content management engine 130 can obtain chroma key content 134 by sending a query to one of the content sources, where at least part of the query is formed using at least one of environment attributes 131…..The chroma key content is preferably organized through an address scheme which ties chroma key content to one or more environment attributes, context attributes, and/or content anchors to allow for easier searching and at Paragraph 0061 that the chroma key content is then pulled from one or more content sources as a function of one or more factors. Exemplary factors include….content anchor attributes. The chroma key content could vary depending upon the position and orientation of the content anchor. 
Dzhurinskiy teaches at Paragraph 0046 that if a user’s preferred position and orientation of an orchestra in the opera concert is right below the stage, the content management engine 130 can place chroma key content of an orchestra below the stage and at Paragraph 0049 that content management engine 130 could be configured to alter chroma key content as a function of the user input. 
Dzhurinskiy teaches at Paragraph 0031 that a user might invoke an application on output device 140 that takes a video of environment 150 for a few minutes and transmits local user profile information to content management engine 140. Content management engine 140 could then use at least a portion of that transmitted information to identify environment 150 and polls a database that correlates environments to sensors to determine that other sensors such as sensor 154 also has information on environment 150…..and at Paragraph 0032 an identify of a person in the 3D environment could be identified using a face-matching algorithm that uses an image taken by a digital camera as a seed or traffic information could be retrieved from a traffic database using a location taken by a GPS sensor as a seed. 
Dzhurinskiy teaches at Paragraph 0050 that if an office chair within the office is a smooth leather chair with a steel frame, content management engine 130 can render a portion of chroma key content 134 as a smooth leather texture and a portion of chroma key content 134 as a steel frame texture and at Paragraph 0054 that the content management engine can obtain chroma key content from any chroma key content sources including an internet webpage including commercial websites or a database of personal digital images…the content management engine can establish a position and orientation of chroma key content of wall fixtures relative to the angle and height of the wall….the output device is configured to change the relative angle of the wall fixture overlaid to the video image with respect to the potential buyer’s point of view). 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 6 except additional claim limitation that the user profile information includes at least one of personal information, preference information, or history information of a user.
Dzhurinskiy further teaches the claim limitation that the user profile information includes at least one of personal information, preference information, or history information of a user Dzhurinskiy teaches at Paragraph 0046 that if a user’s preferred position and orientation of an orchestra in the opera concert is right below the stage, the content management engine 130 can place chroma key content of an orchestra below the stage and at Paragraph 0049 that content management engine 130 could be configured to alter chroma key content as a function of the user input. 
Dzhurinskiy teaches at Paragraph 0031 that a user might invoke an application on output device 140 that takes a video of environment 150 for a few minutes and transmits local user profile information to content management engine 140. Content management engine 140 could then use at least a portion of that transmitted information to identify environment 150 and polls a database that correlates environments to sensors to determine that other sensors such as sensor 154 also has information on environment 150…..and at Paragraph 0032 an identify of a person in the 3D environment could be identified using a face-matching algorithm that uses an image taken by a digital camera as a seed or traffic information could be retrieved from a traffic database using a location taken by a GPS sensor as a seed. Dzhurinkiy teaches at Paragraph 0035 that the user could instruct his/her virtual representation to move around in the virtual environment using an input device…content management engine 130 could also present a user with a list of potential points of views such as various seats within a stadium and the user could select one of the points of views from which the model is instantiated). 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that the determining comprises: determining at least one of the at least one accessible content associated with the identified composition target object as at least one candidate content based on the content information; displaying the at least one candidate content; receiving a user input selecting one of the at least one candidate content from a user of the computing device; and determining one of the at least one candidate content as the insertion content based on the user input. 
Dzhurinskiy further teaches the claim limitation that the determining comprises: determining at least one of the at least one accessible content associated with the identified composition target object as at least one candidate content based on the content information; displaying the at least one candidate content; receiving a user input selecting one of the at least Dzhurinskiy teaches at Paragraph 0049 that content management engine 130 could be configured to alter chroma key content as a function of the user input or changes to the user’s context…..if the chroma key content shows a view outside the window, and the user stops to the left, the view outside the window should change to reflect the step that the user took….the angle at which the user holds a chroma key sword could change to reflect a better sword-handling skill.
Dzhurinskiy teaches at Paragraph 0037 that content anchor 133 could be derived from one or more descriptors based on recognition of an object in digital representation 132… the content management engine 130 can obtain a list of corresponding chroma key content based on the objects identified in the digital environment 132 and select one object from the identified objects to be the content anchor 133 based on characteristics of the corresponding chroma key content). 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the creating comprises: modifying the insertion content based on the region occupied by the identified composition target object; and synthesizing the modified insertion content with the region occupied by the identified composition target object.
Dzhurinskiy further teaches the claim limitation that the creating comprises: modifying the insertion content based on the region occupied by the identified composition target object; and synthesizing the modified insertion content with the region occupied by the identified composition target object (Dzhurinskiy teaches at Paragraph 0049 that content management engine 130 could be configured to alter chroma key content as a function of the user input or changes to the user’s context…..if the chroma key content shows a view outside the window, and the user stops to the left, the view outside the window should change to reflect the step that the user took….the angle at which the user holds a chroma key sword could change to reflect a better sword-handling skill.
Dzhurinskiy teaches at Paragraph 0037 that content anchor 133 could be derived from one or more descriptors based on recognition of an object in digital representation 132… the content management engine 130 can obtain a list of corresponding chroma key content based on the objects identified in the digital environment 132 and select one object from the identified objects to be the content anchor 133 based on characteristics of the corresponding chroma key content). 
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that the modifying the insertion content comprises changing at least one factor of a size, an inclination, or a shape of the insertion content such that the insertion content matches the region occupied by the identified composition target object.
Dzhurinskiy further teaches the claim limitation that the modifying the insertion content comprises changing at least one factor of a size, an inclination, or a shape of the insertion content such that the insertion content matches the region occupied by the identified composition target object (Dzhurinskiy teaches at Paragraph 0054 that the content management engine can establish a position and orientation of chroma key content of wall fixtures relative to the angle and height of the wall and at Paragraph 0056 that the content management engine can obtain an image of finished bridge…and overlay a 2D or 3D image of the new game item on the bridge at an angle and a size with respect to the potential buyer’s point of view. 
Dzhurinskiy teaches at Paragraph 0046 that if a user’s preferred position and orientation of an orchestra in the opera concert is right below the stage, the content management engine 130 can place chroma key content of an orchestra below the stage and at Paragraph 0049 that content management engine 130 could be configured to alter chroma key content as a function of the user input). 
Re Claim 11: 
Dzhurinskiy implicitly teaches a server for creating a composite image, the server comprising (Dzhurinskiy teaches at Paragraph 0028 that the output device 140 to functionally couple with a plurality of networked computer systems having a distributed application forming content management engine 130 through network 120 and each of the chroma key content sources 112, 114 and 116 comprise a different computer server housing various chroma key content): 
one or more processors configured to execute the computer-readable instructions such that the server is configured to (Paragraph 0028), obtain an input image; identify a composition target object included in the input image (Dzhurinskiy teaches at Paragraph 0036 that content management engine 130 is configured to identify at least one content anchor 133 associated with the 3D environment 150…a content anchor…is…object in the 3D environment and at Paragraph 0037 that content anchor 133 could be derived from one or more descriptors based on recognition of an object in digital representation 132); 
determine an insertion content associated with the identified composition target object (Dzhurinskiy teaches at Paragraph 0036 that content anchor 152 comprises a 2D surface of a window of a room upon which various chroma key content could be placed/overlaid and at Paragraph 0037 that the content management engine 130 can obtain a list of corresponding chroma key content based on the objects identified in the digital environment 132 and select one object from the identified objects to be the content anchor 133 based on characteristics of the corresponding chroma key content and at Paragraph 0056 that the content management engine can obtain an image of finished bridge during the game and overlay a 2D or 3D image of the new game item on the bridge at an angle and a size with respect to the potential buyer’s point of view); create an output image by synthesizing the insertion content with a region occupied by the identified composition target object within the input image (FIG. 2); and  
transmit the output image to a user device through a network (Dzhurinskiy teaches at Paragraph 0056 that the content management engine can obtain an image of finished bridge during the game and overlay a 2D or 3D image of the new game item on the bridge at an angle and a size with respect to the potential buyer’s point of view. 
Dzhurinskiy teaches at Paragraph 0028 that the output device 140 to functionally couple with a plurality of networked computer systems having a distributed application forming content management engine 130 through network 120 and each of the chroma key content sources 112, 114 and 116 comprise a different computer server housing various chroma key content). 

Fahey/Ohashi teaches one or more processors configured to execute the computer-readable instructions such that the server is configured to, obtain an input image; identify a composition target object included in the input image (Fahey teaches at FIGS. 7A-7B and Paragraph 0087 a composition target (chroma-key screen 703) included in an input image 742 of a physical scene and inserting the virtual-scene images to the chroma-key screen 703. 
Ohashi teaches spatial recognition of the object in the camera image. Ohashi teaches at Paragraph 0035 that the basket 400 which is a real object on the table, is replaced by a teapot 410 which is a virtual object generated by CG and the teapot 410 is superimposed on the camera image and Ohashi teaches at Paragraph 0037 that a positional relation between an object appearing in a camera image and a virtual object is determined with the use of depth information regarding the camera image); 
determine an insertion content associated with the identified composition target object (Fahey teaches at FIGS. 7A-7B and Paragraph 0087 a composition target (chroma-key screen 703) included in an input image 742 of a physical scene and inserting the virtual-scene images to the chroma-key screen 703. 
Ohashi teaches spatial recognition of the object in the camera image. Ohashi teaches at Paragraph 0035 that the basket 400 which is a real object on the table, is replaced by a teapot 410 which is a virtual object generated by CG and the teapot 410 is superimposed on the camera image and Ohashi teaches at Paragraph 0037 that a positional relation between an object appearing in a camera image and a virtual object is determined with the use of depth information regarding the camera image); and
create an output image by synthesizing the insertion content with a region occupied by the identified composition target object within the input image (Ohashi FIG. 4 and Paragraph 0035 and Fahey teaches at FIGS. 7A-7B and Paragraph 0087 a composition target (chroma-key screen 703) included in an input image 742 of a physical scene and inserting the virtual-scene images to the chroma-key screen 703).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have synthesized the virtual content with a region of a real object being identified within the image of the real environment. One of the ordinary skill in the art would have combined the real environment image with the chroma-key content. 

The claim 12 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the input image includes at least one chroma key region, and the one or more processors are further configured to cause the server to detect the chroma key region and identify an object associated with the detected chroma key region as the composition target object.
Fahey/Dzhurinskiy further teaches the claim limitation that the input image includes at least one chroma key region, and the one or more processors are further configured to cause the server to detect the chroma key region and identify an object associated with the detected chroma key region as the composition target object (Fahey teaches at FIGS. 7A-7B and Paragraph 0087 a composition target (chroma-key screen 703) included in an input image 742 of a physical scene and inserting the virtual-scene images to the chroma-key screen 703. 
Dzhurinskiy teaches at Paragraph 0036 that content anchor 152 comprises a 2D surface of a window of a room upon which various chroma key content could be placed/overlaid and at Paragraph 0037 that the content management engine 130 can obtain a list of corresponding chroma key content based on the objects identified in the digital environment 132 and select one object from the identified objects to be the content anchor 133 based on characteristics of the corresponding chroma key content and at Paragraph 0056 that the content management engine can obtain an image of finished bridge during the game and overlay a 2D or 3D image of the new game item on the bridge at an angle and a size with respect to the potential buyer’s point of view). 
Re Claim 13: 

Dzhurinskiy further teaches the claim limitation that the one or more processors are configured to cause the server to identify the composition target object based on a color key, size, shape of the detected chroma key regions, or any combination thereof (Dzhurinskiy teaches at Paragraph 0054 that the content management engine can establish a position and orientation of chroma key content of wall fixtures relative to the angle and height of the wall and at Paragraph 0056 that the content management engine can obtain an image of finished bridge…and overlay a 2D or 3D image of the new game item on the bridge at an angle and a size with respect to the potential buyer’s point of view and at Paragraph 0051 that a 2D video image can be overlaid around a barrel-shaped building…properly synchronize the 2D video image on the building’s exterior…alternatively, substantially 2D chroma key content could be mapped around a beverage can once the beverage can has been recognized). 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the one or more processors are configured to cause the server to identify the composition target object by applying an object recognition technique to an object in the input image.
Dzhurinskiy further teaches the claim limitation that the one or more processors are configured to cause the server to identify the composition target object by applying an object recognition technique to an object in the input image (Dzhurinskiy teaches at Paragraph 0051 that a 2D video image can be overlaid around a barrel-shaped building…properly synchronize the 2D video image on the building’s exterior…alternatively, substantially 2D chroma key content could be mapped around a beverage can once the beverage can has been recognized and at Paragraph 0036 that a content anchor can comprise any recognized objects. 
Dzhurinskiy teaches at Paragraph 0036 that content management engine 130 is configured to identify at least one content anchor 133 associated with the 3D environment 150…a content anchor…is…object in the 3D environment and at Paragraph 0037 that content anchor 133 could be derived from one or more descriptors based on recognition of an object in digital representation 132… the content management engine 130 can obtain a list of corresponding chroma key content based on the objects identified in the digital environment 132 and select one object from the identified objects to be the content anchor 133 based on characteristics of the corresponding chroma key content and at Paragraph 0056 that the content management engine can obtain an image of finished bridge during the game and overlay a 2D or 3D image of the new game item on the bridge at an angle and a size with respect to the potential buyer’s point of view). 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the one or more processors are further configured to cause the server to, associate at least one accessible content with the composition target object, and store content information including association information between each of the at least one accessible content and the composition target object.
Dzhurinskiy further teaches the claim limitation that the one or more processors are further configured to cause the server to, associate at least one accessible content with the Dzhurinskiy teaches at Paragraph 0043-0044 that content management engine 130 can obtain chroma key content 134 by sending a query to one of the content sources, where at least part of the query is formed using at least one of environment attributes 131…..The chroma key content is preferably organized through an address scheme which ties chroma key content to one or more environment attributes, context attributes, and/or content anchors to allow for easier searching and at Paragraph 0061 that the chroma key content is then pulled from one or more content sources as a function of one or more factors. Exemplary factors include….content anchor attributes. The chroma key content could vary depending upon the position and orientation of the content anchor). 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the one or more processors are further configured to cause the server to, determine at least one of the at least one accessible content associated with the identified composition target object as at least one candidate content based on the content information, and determine one of the at least one candidate content as the insertion content based on profile information of a user of the user device.
Dzhurinskiy further teaches the claim limitation that the one or more processors are further configured to cause the server to, determine at least one of the at least one accessible content associated with the identified composition target object as at least one candidate content based on the content information, and determine one of the at least one candidate content as the insertion content based on profile information of a user of the user device (Dzhurinskiy teaches at Paragraph 0043-0044 that content management engine 130 can obtain chroma key content 134 by sending a query to one of the content sources, where at least part of the query is formed using at least one of environment attributes 131…..The chroma key content is preferably organized through an address scheme which ties chroma key content to one or more environment attributes, context attributes, and/or content anchors to allow for easier searching and at Paragraph 0061 that the chroma key content is then pulled from one or more content sources as a function of one or more factors. Exemplary factors include….content anchor attributes. The chroma key content could vary depending upon the position and orientation of the content anchor. 
Dzhurinskiy teaches at Paragraph 0046 that if a user’s preferred position and orientation of an orchestra in the opera concert is right below the stage, the content management engine 130 can place chroma key content of an orchestra below the stage and at Paragraph 0049 that content management engine 130 could be configured to alter chroma key content as a function of the user input. 
Dzhurinskiy teaches at Paragraph 0031 that a user might invoke an application on output device 140 that takes a video of environment 150 for a few minutes and transmits local user profile information to content management engine 140. Content management engine 140 could then use at least a portion of that transmitted information to identify environment 150 and polls a database that correlates environments to sensors to determine that other sensors such as sensor 154 also has information on environment 150…..and at Paragraph 0032 an identify of a person in the 3D environment could be identified using a face-matching algorithm that uses an image taken by a digital camera as a seed or traffic information could be retrieved from a traffic database using a location taken by a GPS sensor as a seed. 
Dzhurinskiy teaches at Paragraph 0050 that if an office chair within the office is a smooth leather chair with a steel frame, content management engine 130 can render a portion of chroma key content 134 as a smooth leather texture and a portion of chroma key content 134 as a steel frame texture and at Paragraph 0054 that the content management engine can obtain chroma key content from any chroma key content sources including an internet webpage including commercial websites or a database of personal digital images…the content management engine can establish a position and orientation of chroma key content of wall fixtures relative to the angle and height of the wall….the output device is configured to change the relative angle of the wall fixture overlaid to the video image with respect to the potential buyer’s point of view). 
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the one or more processors are further configured to cause the server to, determine at least one of the at least one accessible content associated with the identified composition target object as at least one candidate content based on the content information, transmit the candidate contents to the user device, receive a user input selecting one of the at least one candidate content from a user of the user device, and determine one of the at least one candidate content as the insertion content based on the user input.
Dzhurinskiy further teaches the claim limitation that the one or more processors are further configured to cause the server to, determine at least one of the at least one accessible content associated with the identified composition target object as at least one candidate content based on the content information, transmit the candidate contents to the user device, receive a user input selecting one of the at least one candidate content from a user of the user device, and Dzhurinskiy teaches at Paragraph 0049 that content management engine 130 could be configured to alter chroma key content as a function of the user input or changes to the user’s context…..if the chroma key content shows a view outside the window, and the user stops to the left, the view outside the window should change to reflect the step that the user took….the angle at which the user holds a chroma key sword could change to reflect a better sword-handling skill.
Dzhurinskiy teaches at Paragraph 0037 that content anchor 133 could be derived from one or more descriptors based on recognition of an object in digital representation 132… the content management engine 130 can obtain a list of corresponding chroma key content based on the objects identified in the digital environment 132 and select one object from the identified objects to be the content anchor 133 based on characteristics of the corresponding chroma key content). 
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the one or more processors are further configured to cause the server to, modify the insertion content based on a region occupied by the identified composition target object, and synthesize the modified insertion content with the region occupied by the identified composition target object.
Dzhurinskiy further teaches the claim limitation that the one or more processors are further configured to cause the server to, modify the insertion content based on a region occupied by the identified composition target object, and synthesize the modified insertion content with the region occupied by the identified composition target object (Dzhurinskiy teaches at Paragraph 0049 that content management engine 130 could be configured to alter chroma key content as a function of the user input or changes to the user’s context…..if the chroma key content shows a view outside the window, and the user stops to the left, the view outside the window should change to reflect the step that the user took….the angle at which the user holds a chroma key sword could change to reflect a better sword-handling skill.
Dzhurinskiy teaches at Paragraph 0037 that content anchor 133 could be derived from one or more descriptors based on recognition of an object in digital representation 132… the content management engine 130 can obtain a list of corresponding chroma key content based on the objects identified in the digital environment 132 and select one object from the identified objects to be the content anchor 133 based on characteristics of the corresponding chroma key content). 
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 18 except additional claim limitation that the one or more processors are further configured to cause the server to modify a size, an inclination, a shape of the insertion content, or any combination thereof such that the insertion content matches the region occupied by the identified composition target object.
Dzhurinskiy further teaches the claim limitation that the one or more processors are further configured to cause the server to modify a size, an inclination, a shape of the insertion content, or any combination thereof such that the insertion content matches the region occupied by the identified composition target object (Dzhurinskiy teaches at Paragraph 0054 that the content management engine can establish a position and orientation of chroma key content of wall fixtures relative to the angle and height of the wall and at Paragraph 0056 that the content management engine can obtain an image of finished bridge…and overlay a 2D or 3D image of the new game item on the bridge at an angle and a size with respect to the potential buyer’s point of view. 
Dzhurinskiy teaches at Paragraph 0046 that if a user’s preferred position and orientation of an orchestra in the opera concert is right below the stage, the content management engine 130 can place chroma key content of an orchestra below the stage and at Paragraph 0049 that content management engine 130 could be configured to alter chroma key content as a function of the user input). 
Re Claim 20: 
The claim 20 is in parallel with the claim 1 in the form of a computer-readable recording medium claim. The claim 20 is subject to the same rationale of rejection as the claim 1. 
The claim 20 further recites a computer-readable recording medium storing a computer program for execution by a processor that when executed by the processor causes the processor to perform a method for creating a composite. 
However, Dzhurinskiy teaches a computer-readable recording medium storing a computer program for execution by a processor that when executed by the processor causes the processor to perform a method for creating a composite (Dzhurinskiy teaches at Paragraph 0028 that a non-transient computer readable memory with computer software instructions configured to be executed by at least one processing unit, e.g., a processor on the computer system). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.